PER CURIAM.
We affirm as to all issues on appeal, except one. Appellees have conceded that appellant is entitled to $54.38 as interest earned on his security deposit and $25 from the portion of the security deposit retained by them. In addition, we find that appellant is entitled to another $20, the balance of the retained security deposit. Appellees’ untimely notice forfeited their right to impose any claim upon appellant’s security deposit. § 83.49(3)(a), Fla.Stat. (1987).
Therefore, we reverse and remand with directions to enter judgment in favor of appellant in the amount of ninety-nine dollars and thirty-eight cents ($99.38) and the amount of his apportioned costs, if any.
STONE and GARRETT, JJ., concur.
LETTS, J., dissents in part with opinion.